United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3132
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
James Quenzell Owens,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 23, 2006
                                 Filed: May 30, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found James Quenzell Owens guilty of possessing 500 grams or more
of powder cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The
district court1 sentenced him to 120 months in prison and 8 years of supervised
release. On appeal, his counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), raising two issues.




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
       First, we conclude that the district court did not clearly err in finding that
Owens consented to the search of his car during a traffic stop, see United States v.
Esquivias, 416 F.3d 696, 699-700 (8th Cir. 2005) (standard of review), or in finding
that Owens’s consent was voluntary, see United States v. Mancias, 350 F.3d 800, 804
(8th Cir. 2003) (standard of review). Second, we conclude that the trial evidence was
sufficient to support his conviction. See United States v. Howard, 427 F.3d 554, 557
(8th Cir. 2005) (standard of review; elements of offense).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we conclude that there are no nonfrivolous issues for appeal. Accordingly,
we affirm the judgment of the district court.
                      ______________________________




                                         -2-